DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8 line 1, “the memory contains computer-readable” should read “the memory contains computer-readable instructions” based on the disclosure. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wucher (US Patent Application Pub No 2015/0230885).
Regarding claim 1, Wucher teaches a device for orthodontic treatment (1, Fig. 1 “medical apparatus”), comprising: a first actuator (3+15, Fig. 1) configured to be attached to an orthodontic appliance and located proximate to a dentition (see Fig. 1); a second actuator (5+15, Fig. 1) configured to be attached to the orthodontic appliance and located proximate to the dentition (see Fig. 1); (the apparatus includes two portions 3 and 5, each portion having a stimulator (14), in which each stimulator 
 and a signal generator (12, Fig. 1, “processor”) in electrical communication with the first actuator and the second actuator ([0053] lines 5-8), wherein the signal generator is configured to provide a first drive signal to the first actuator and a second drive signal to the second actuator to cause vibrational forces to be induced in the dentition ([0059] lines 1-24) and the induced vibrational forces interfere with one another to cause an increased amplitude ([0053] lines 8-11 and [0054] lines 6-9) at a predetermined location in the dentition ([0066] lines 1-10).  
Regarding claim 2, Wucher teaches the device of claim 1 (see rejection above), wherein the first actuator and the second actuator are piezoelectric actuators ([0056] lines 4-8).  
Regarding claim 5, Wucher teaches the device of claim 1 (see rejection above), wherein the first (3+15) and second actuators (5+15) are electrically connected to the signal generator (12) using rigid wires (20) (see annotated Fig. 1 below).  


    PNG
    media_image1.png
    656
    666
    media_image1.png
    Greyscale

	Regarding claim 6, Wucher teaches the device of claim 1 (see rejection above), further comprising a processor (12) in electrical communication with the signal generator (12). Wucher teaches that the processor (12) is in communication with the stimulator (14) and is configured to receive the change parameters sensed by the sensors (18), as well as store and process them. The processor includes a micro-processor that is not shown in the figures ([0058] lines 1-9). 
	Regarding claim 7, Wucher teaches the device of claim 6 (see rejection above), further comprising a memory in electrical communication with the processor ([0058] lines 5-7, “the processor (12) will include a micro-processor (not shown) and a memory module (not shown)”).  
Regarding claim 8, Wucher teaches the device of claim 7 (see rejection above), wherein the memory contains computer-readable to cause the processor to record ([0060] lines 1-18) patient compliance and to monitor and report device status ([0072] lines 1-22).
	Regarding claim 9, Wucher teaches the device of claim 8 (see rejection above), further comprising a transceiver in communication with the processor ([0070] lines 1-1-5 “information exchange between a dental system in accordance with the invention and a global database is facilitated by software loaded on the processor (12) if the system is also provided with a communications module (not shown)”).    
	Regarding claim 10, Wucher teaches the device of claim 9 (see rejection above), further comprising an energy storage device (22, Fig. 1, “central power source”) in electrical communication with the signal generator for providing power to the signal generator ([0062] lines 1-5 and refer to Figure 1).  
Regarding claim 11, Wucher teaches the device of claim 10 (see rejection above), further comprising a waterproof housing ([0022] lines 1-4).
Regarding claim 13, Wucher teaches a method of enhancing orthodontic treatment (refer to [0034]), comprising: 
imparting a first vibrational force on a dentition using a first actuator ([0056] lines 1-4); 
imparting a second vibrational force on the dentition using a second actuator ([0051] lines 16-22); and 
wherein the first and second vibrational forces are configured to interfere with one another (0053] lines 1-7) to cause an increased amplitude ([0053] lines 7-10, and [0009] lines 7-10) at a predetermined location in the dentition ([0066] lines 1-10).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wucher (US Patent Application Pub No 2015/0230885), in view of Carnahan (US Patent Application Pub No 2012/0244489).
Regarding claim 3, Wucher teaches the device of claim 2 (see rejection above), but is silent to wherein the first actuator and the second actuator comprise polyvinylidene fluoride.  
Carnahan teaches an ultrasonic orthodontal monitoring system (Carnahan, abstract) in the same field of endeavor of orthodontic devices for enhancing orthodontic treatments (Carnahan, abstract). Carnahan teaches the system has a piezoelectric transducer (30), similar to an actuator, including piezoelements (34) that comprise polyvinylidene fluoride (PVDF) for their flexible properties (Carnahan [0072] lines 1-7).
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the actuators of Wucher to comprise piezopolymers such as Polyvinylidene fluoride, as taught by Carnahan, because it would increase the flexibility of the device, which can be very useful in orthodontic devices. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wucher (US Patent Application Pub No 2015/0230885), in view of Mauchamp (US Patent Application Pub No 2002/0188200).
Regarding claim 4, Wucher teaches the device of claim 2 (see rejection above), but is silent to wherein the first and second actuators are formed within a common piezoelectric member.  

It would have been obvious for one having ordinary skill in the art before the effective filing date to have the first and second actuators of Wucher be formed from a common piezoelectric member, as taught by Mauchamp, because it would allow the device to have a compact size and offer convenience to the device. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wucher (US Patent Application Pub No 2015/0230885), in view of Delson et al. (US Patent No 6,147,422).
Regarding claim 12, Wucher teaches the device of claim 1 (see rejection above), wherein the signal generator comprises a first signal generator in electrical communication with the first actuator and a second signal generator in electrical communication with the second actuator.    
Delson teaches an actuator mechanism (Delson, abstract) in the analogous art of actuators for medical applications (Delson, Col. 1 lines 27-32). Delson teaches a signal generator (500, Fig. 14) comprises a first signal generator in electrical communication with a first actuator (101’, Fig. 14) and a second signal generator in electrical communication with a second actuator (101”, Fig. 14). Delson teaches the current supply for each actuator comprises a separate signal generator (Delson, Col. 11 lines 13-16), indicating there is a first signal generator and a second signal generator corresponding to each actuator respectively. Additionally, Delson teaches the actuators are controlled with a separate amplifier within the signal generator circuit (Delson, Col. 25 lines 21-24), indicating each actuator is in electrical communication within its electrical circuit for the purpose of providing an increased ability in selecting 
It would have been obvious for one having ordinary skill in the art before the effective filing date to have the signal generator of Wucher comprise separate signal generators in electrical communication with their distinct corresponding actuator, as taught by Delson, to facilitate control over selecting natural frequencies and having a variation in in force levels and stiffness gaps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772